Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 05/31/2018.
Claims 1-25 are currently pending.
Claims 1-2, 5, 7-18, 21 and 23-25 are rejected.
Claims 3-4, 6, 19-20 and 22 are objected to for depending from rejected base claims.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “applying to the determined next interlace structure for transmission in the next transmission interval”. 
It appears that Applicant intended to instead recite -- applying [[to]] the determined next interlace structure for transmission in the next transmission interval--. 
Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 5, 7-10, 12-18, 21 and 23-25 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Havish Koropaty et al (US 20190150182 A1).
Regarding claim 1, Koropaty discloses a   method for determining a next interlace (Koropaty teaches in ¶ 0044, lines 1-3,  Systems and methods are disclosed that relate to management of uplink transmissions in unlicensed spectrum) having a next structure to be applied during a next transmission interval for a transmission over a wireless interface in a wireless communications network operating in an unlicensed spectrum, a first interlace being applied during transmission in a first transmission interval (Koropaty teaches in ¶ 0133, lines 7-11, that the UE 12 is then signaled a starting index in the sequence above and the number of interlaces being allocated to the UE 12, and the UE 12 simply uses consecutive interlaces from the starting index for its UL transmissions) and the first interlace having a first interlace structure formed by a plurality of physical resource blocks, PRBs, that are arranged with a given FIG. 9, shows a interlace structure formed by a plurality of physical resource blocks, PRBs ), the method comprising:
defining a frequency shift based on the number of PRBs per interlace and a maximum allowed power for a single interlace (Koropaty teaches in ¶ 0122, lines 4-7, that FIG. 9 shows resource allocations that allow for the maximum possible power that can be transmitted given a certain number of interlaces that are allocated and at the same time group transmitted Physical RBs (PRBs) together); and 
determining the next interlace structure by shifting the first interlace structure by the defined frequency shift (see FIG. 9. Determining the next interface structure is implicit in Koropaty’s determination of the sequence of interlace for successive subframes).
Regarding claim 2, Koropaty discloses a method, wherein the transmission is performed from a transmitter of a wireless device (Koropaty, in FIG. 12, depicts an exemplary wireless device having a transceiver 20).
Regarding claim 5, Koropaty discloses a method, further comprising: applying [[to]] the determined next interlace structure for transmission in the next transmission interval (Examiner observes that using the next interface structure is implicit in Koropaty’s FIG. 9).
Regarding claim 7, Koropaty discloses a method, wherein a transmission interval is an OFDM symbol duration (Examiner notes that this application is based on the 3GPP LTE system that adopts OFDMA symbols for downlink; OFDM symbols represent one symbol duration).
Regarding claim 8, Koropaty discloses a method, wherein the set of interlaces comprises at least five more interlaces, all interlaces of the set of interlaces5 Attorney Docket No: 1557-586PUS (P73269_US2)comprising an equal number of resource blocks and the resource blocks being arranged with equal subcarrier spacing (see interlaces 0-4 in FIG. 9).
Regarding claim 9, Koropaty discloses a method, wherein the defined frequency shift is equal to or exceeds a power spectral density, PSD, measurement bandwidth (Koropaty teaches in ¶ 0122, lines 4-7, that FIG. 9 shows resource allocations that allow for the maximum possible power that can be transmitted given a certain number of interlaces that are allocated and at the same time group transmitted Physical RBs (PRBs) together).
Regarding claim 10, Koropaty discloses a method, wherein the defined frequency shift is a predetermined number of subcarriers (see FIG. 9).
Regarding claims 12-13, 15 & 23-24, please refer to the rejection of claim 1, above.
Regarding claim 14, please refer to the rejection of claim 2, above.
Regarding claim 16, Koropaty discloses a method, further comprising: defining the frequency shift based on the number of PRBs per interlace and a maximum allowed power for single interlace (Koropaty teaches in ¶ 0122, lines 4-7, that FIG. 9 shows resource allocations that allow for the maximum possible power that can be transmitted given a certain number of interlaces that are allocated and at the same time group transmitted Physical RBs (PRBs) together).
Regarding claims 17, 25, Koropaty discloses a method, wherein the receiving is performed in a receiver of a radio access node (Koropaty, in FIG. 13, depicts an exemplary network node having a transceiver 20).
Regarding claim 18, Koropaty discloses a method, further comprising: providing information to a wireless device on one of the defined frequency shift and a determined next interlace structure (Koropaty teaches in ¶ 0133, lines 7-11, that the UE 12 is then signaled a starting index in the sequence above and the number of interlaces being allocated to the UE 12, and the UE 12 simply uses consecutive interlaces from the starting index for its UL transmissions).
Regarding claim 21, please refer to the rejection of claim 5, above.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Havish Koropaty et al (US 20190150182 A1) in view of Miao Deshan et al (WO 2019091225A1).
Regarding claim 11, Koropaty discloses all of the claimed subject matter with the exception that the defined frequency shift is a hopping offset selected as a multiple of a PRB bandwidth.
However, Deshan in analogous art discloses the exception that the defined frequency shift is a hopping offset selected as a multiple of a PRB bandwidth (Deshan teaches, in ¶ 0015, lines 4-6, determining, in the frequency hopping bandwidth, a physical resource that is symmetric with the first frequency hopping physical resource center, and shifting a physical resource that is offset physical resource). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Koropaty with the frequency hopping offset taught in Deshan. The motivation is to allow efficient use of the available spectrum.

Allowable Subject Matter
Claims 3-4, 6, 19-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al (US 20190037593 A1) is pertinent to an apparatus including a processor that determines a system bandwidth including multiple interlaces. Each interlace of the multiple interlaces includes a set of physical resource blocks ("PRBs") that are uniformly spaced in frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419